          Case 1:19-cv-00945-RDM Document 9 Filed 05/06/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 NILAB RAHYAR TOLTON et al., on behalf of
 themselves and all others similarly situated,

                Plaintiffs,

         v.                                            Civil Action No. 19-945 (RDM)

 JONES DAY, a General Partnership,

                Defendant.


               FIRST NOTICE OF FILING OF CONSENT TO JOIN FORMS

       Plaintiffs attach six (6) Consent to Join Forms for the individuals listed below as Exhibits

A–F. These individuals choose to participate in this Equal Pay Act civil action as a collective

action. The Consent to Join Forms for Jane Does 1–4 are filed consistent with the pseudonyms

under which the Jane Doe Plaintiffs currently proceed. The Jane Doe Plaintiffs are willing to re-

file their Consent to Join Forms under seal should the Court order these documents to contain their

legal names.

       1. Exhibit A: Nilab Rahyar Tolton

       2. Exhibit B: Andrea Mazingo

       3. Exhibit C: Jane Doe 1

       4. Exhibit D: Jane Doe 2

       5. Exhibit E: Jane Doe 3

       6. Exhibit F: Jane Doe 4

                                                   Respectfully Submitted,

Date: May 6, 2019                                  /s/ Deborah K. Marcuse________________
Case 1:19-cv-00945-RDM Document 9 Filed 05/06/19 Page 2 of 2



                                 Deborah K. Marcuse (D.C. Bar No. 995380)
                                 SANFORD HEISLER SHARP, LLP
                                 111 S. Calvert Street, Ste. 1950
                                 Baltimore, MD 21202
                                 Telephone: (410) 834-7415
                                 Facsimile: (410) 834-7425
                                 dmarcuse@sanfordheisler.com

                                 David W. Sanford (DC Bar No. 457933)
                                 Russell L. Kornblith*
                                 SANFORD HEISLER SHARP, LLP
                                 1350 Avenue of the Americas, 31st Floor
                                 New York, NY 10019
                                 Telephone: (646) 402-5650
                                 Facsimile: (646) 402-5651
                                 dsanford@sanfordheisler.com
                                 rkornblith@sanfordheisler.com

                                 *pro hac vice application forthcoming

                                 Attorneys for Plaintiffs, the Proposed Classes,
                                 and the Proposed Collective




                             2
